NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

               WILLIAM F. MORRIS,
                Claimant-Appellant

                           v.

 DAVID J. SHULKIN, SECRETARY OF VETERANS
                   AFFAIRS,
              Respondent-Appellee
             ______________________

                      2017-1054
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 16-2470, Chief Judge Lawrence B.
Hagel.
                ______________________

              Decided: February 17, 2017
               ______________________

   WILLIAM F. MORRIS, Pulaski, TN, pro se.

    MELISSA BAKER, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washing-
ton, DC, for respondent-appellee. Also represented by
BENJAMIN C. MIZER, ROBERT E. KIRSCHMAN, JR., SCOTT D.
AUSTIN; BRIAN D. GRIFFIN, BRANDON A. JONAS, Office of
General Counsel, United States Department of Veterans
Affairs, Washington, DC.
2                                       MORRIS   v. SHULKIN



                 ______________________

    Before PROST, Chief Judge, MOORE and CHEN, Circuit
                          Judges.
PER CURIAM.
    William Morris appeals an August 22, 2016, decision
of the Court of Appeals for Veterans Claims (“Veterans
Court”) dismissing his petition for a writ of mandamus.
Because this court has already determined, in a previous
appeal, that it lacks jurisdiction over Mr. Morris’s prima-
ry argument and that the constitutional issue he raises
lacks merit, we affirm. See Morris v. Shinseki, 549 F.
App’x 973, 974 (Fed. Cir. 2013).
                             I
     Mr. Morris actively served with the United States
Army from October 1966 to September 1969. After his
separation from the Army, Mr. Morris received a depend-
ency allowance for his daughter while she was also receiv-
ing Chapter 35 educational benefits. In September 2003,
the Department of Veterans Affairs (“VA”) notified Mr.
Morris that this duplication of benefits constituted an
overpayment of $8,857.36 which Mr. Morris would need to
repay. Mr. Morris requested a waiver from recoupment of
the overpayment, which the Board of Veterans Appeals
(“Board”) denied in January 2012. The Veterans Court
and this court affirmed the Board’s decision in 2013. See
id. at 976.
    On July 1, 2016, Mr. Morris filed a petition “for ex-
traordinary relief” with the Veterans Court, which that
court treated as a petition for a writ of mandamus, seek-
ing, once again, waiver for the return of the overpayment.
The Veterans Court dismissed this petition for lack of
jurisdiction. Mr. Morris appeals that dismissal here.
MORRIS   v. SHULKIN                                       3



                             II
    Our jurisdiction over this appeal is limited. We may
only review challenges to the validity or interpretation of
a statute or regulation relied on by the Veterans Court
and may interpret constitutional and statutory provisions
“to the extent presented and necessary to a decision.” 38
U.S.C. § 7292(c). Further, unless an appeal presents a
constitutional issue, we have no jurisdiction to review a
challenge to a “factual determination” or “law or regula-
tion as applied to the facts of a particular case.” Id.
§ 7292(d)(2).
    Mr. Morris’s main contention on appeal is outside our
limited jurisdiction. Mr. Morris contends that “when both
[the VA and the veteran] are at fault [for overpayment,]
the decision is to be in favor of the veteran and [because]
in this case both were determined to be [at] fault,” he is
entitled to a waiver of repayment of overpayment. Appel-
lant’s Br. Question 4. As we already explained in Morris,
however, balancing the VA’s fault in the overpayments
against the VA’s right to recover overpaid benefits is
beyond our jurisdictional reach because it requires the
application of law to fact. 549 F. App’x at 975. Therefore,
we are powerless to address Mr. Morris’s argument on
appeal.
    Mr. Morris further asserts that “the [Veteran’s] Court
is denying [him] due process guaranteed in the U.S.
Constitution.” Appellant’s Br. Question 5. Although we
have jurisdiction over this constitutional question, we also
already addressed this issue in Morris. 549 F. App’x at
975. “As a recipient of disability benefits, Mr. Morris has
the right to due process before those benefits may be
reduced to account for the overpayment.” Id. (citing
Cushman v. Shinseki, 576 F.3d 1290, 1296 (Fed. Cir.
2009)). “That right to due process means that he had to
be provided fair notice and opportunity to be heard.” Id.
As we have already explained, we believe Mr. Morris was
4                                       MORRIS   v. SHULKIN



provided fair notice and several opportunities to be heard.
Mr. Morris was informed several times of the VA’s reason-
ing for a proposed reduction in his benefits to offset the
overpayment, he had repeated opportunities to challenge
the overpayment calculation, and the Board and the
Veterans Court both issued well-reasoned opinions that
addressed his arguments. Id.
                            III
    After carefully reviewing Mr. Morris’s filings, we see
no other meritorious issues or arguments. The judgment
of the Veterans Court is therefore affirmed.
                       AFFIRMED
                          COSTS
    The parties shall bear their own costs.